SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of Check the appropriate box: []Preliminary Information Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14A-6(e)(2)) [x]Definitive Information Statement Fuda Faucet Works, Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [x]No fee required. [ ]Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ]Fee paid previously with preliminary materials. [ ]Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: FUDA FAUCET WORKS, INC. GE JIA BA, HUA TING, YIYANG JIANGXI, PRC 334400 NOTICE OF ACTION BY WRITTEN CONSENT OF STOCKHOLDERS NOTICE IS HEREBY GIVEN that the holders of more than a majority of the outstanding common stock of Fuda Facuet Works, Inc., a Delaware corporation, have approved the following actions without a meeting of stockholders in accordance with Section 228 of the Delaware General Corporation Law: (1) The election of seven directors to serve until the next annual meeting of stockholders and until their successors are elected and qualified; (2) The approval of the selection of Bernstein & Pinchuk LLP as the company’s independent registered accounting firm for the fiscal year ending December 31, 2008; and (3) The transaction of such other and further business as may properly come before the meeting. WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY By order of the Board of Directors /s/Wu Yiting Chief Executive Officer Jiangxi, China November 21 , 2008 FUDA FAUCET WORKS, INC. GE JIA BA, HUA TING, YIYANG JIANGXI, PRC 334400 INFORMATION STATEMENT Action by Written Consent of Stockholders GENERAL INFORMATION WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY This information statement is being furnished in connection with the action by written consent of stockholders taken without a meeting of a proposal to approve the actions described in this information statement.We are mailing this information statement to our stockholders on or about November 24, What action was taken by written consent? We obtained stockholder consent for: · The election of seven directors to serve until the next annual meeting of stockholders and until their successors are elected and qualified; and · The approval of the selection of Bernstein & Pinchuk LLP as the company’s independent registered accounting firm for the fiscal year ending December 31, 2008. How many shares of common stock were outstanding on November 19, 2008? On November 19, 2008, we had 10,765,968 shares of common stock outstanding. This number of shares does not include treasury stock.We received the consent of the holders of more than a majority of the common stock outstanding. What vote was obtained to approve the election of the seven directors as described in this information statement? On November 19, 2008, we obtained the approval of the holders of more than 50% of our outstanding shares of common stock that were entitled to give such consent.Our principal stockholder, Jibrin Issa Jibrin AlJibrin, Trustee of Wu Yiting Stock Trust, owns 7,017,620 shares of common stock, or approximately 65.1% of our outstanding common stock, and gave his consent. Who is paying the cost of this information statement? We will pay for preparing, printing and mailing this information statement.Our costs are estimated at approximately -1- ELECTION OF DIRECTORS On November 19, 2008, holders of a majority of our shares voted to elect seven directors to serve on the board of directors. Directors are elected annually by the stockholders to serve until the next annual meeting of stockholders and until their respective successors are duly elected. Our bylaws provide that the number of directors comprising the whole board shall be determined from time to time by the Board. The size of the board for the ensuing year is seven directors. Our board of directors recommended the seven incumbent directors named below be re-elected to the board. If any nominee was unavailable for any reason, a situation which was not anticipated, a substitute nominee may be proposed by the board, and any shares represented by proxy would be voted for the substitute nominee, unless the board reduces the number of directors. Five directors, Jibrin Issa Jibrin Aljibrin, Yu Hao, Zhang Ning, David Yaudoon Chiang and David Oldridge were elected to the board of directors in April 2008.Wu Yiting and Wu Yaxu were appointed to the board of directors on December 3, 2007.None of our directors were elected at a meeting for which proxies were solicited. All of the nominees for election consented to their nomination and agreed to serve if elected. The following table sets forth certain information concerning the nominees for director. Name Age Principal Occupation or Employment Director Since Wu Yiting 44 Chief Executive Officer and Chairman December 2007 Wu Yaxu 42 Chief Financial Officer and Director December 2007 Yu Hao (1) 36 Director April 2008 Zhang Ning (2) 49 Director April 2008 David Yaudoon Chiang (1)(2) 38 Director April 2008 David Oldridge (2) 54 Director April 2008 Jibrin Issa Jibrin AlJibrin 49 Director April 2008 (1) Member of the audit committee. (2) Member of the compensation committee. Wu Yiting became our chief executive officer and chairman of the Board of Directors on December 3, 2007. From 1995 Ms. Wu founded Fuda Yiyang and has been its chief executive officer from its organization until the present. Ms. Wu majored in economy management, graduated from Central China Political University in 2000 and is a registered accountant in China. Wu Yaxu became our chief financial officer and one of our directors on December 3, 2007. She worked as accounting supervisor in Jiangxi Gandongbei Bushing Factory from 1983 to 1994. Ms. Wu has been working at Fuda Yiyang since 1995 until the present. She majored in Corporation Management, graduated from Beijing Academy of Social Science in 1989. She is a registered accountant in China. Yu Haohas more than 15 years of work experience in finance and accounting.
